UNITED STATES COURT OF APPEALS
Filed 9/19/96
                                  FOR THE TENTH CIRCUIT

                                              ______


GEORGE WILLIAMS,                   )
                                   )
     Plaintiff-Appellant,          )
                                   )
v.                                 )                               No. 96-1100
                                   )                          (D.C. No. 95-S-1030)
ARISTEDES W. ZAVARAS, Director of )                             (Dist. of Colo.)
Department of Correction; R.L.     )
HENDERSON, Warden/Superintendent   )
of Centennial Facility, and all    )
others who are employees under his )
control at Centennial Correction   )
Facility; SUS JONES, Disciplinary )
Hearing Chairman; R. GAUNT, Lt.,   )
Board Member; K. SLUDER, Board     )
Member; CT. PONTIUS, Investigation )
Interviewing Supervisor; CT. ALLEN,)
First Shift Security Supervisor;   )
LT. COMBS, Living Unit B Super-    )
visor; LT. BARRDESSONA, Segregation)
Living Unit A Supervisor; B. FAHEY,)
Sgt. Segregation Living Unit A;    )
JOHN CAROLL, Lt., Case Manager,    )
                                   )
     Defendants-Appellees.         )

                                              ______

                                    ORDER AND JUDGMENT*

                                              ______

Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.

                                              ______



       *
        This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders
and judgments; nevertheless, an order and judgment may be cited under the terms and conditions
of Tenth Cir. R. 36.3.
       After examining the briefs and the appellate record, this

panel has determined unanimously that oral argument would not

materially assist the determination of this appeal.                 See Fed. R.

App. P. 34(a); Tenth Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       George   Williams      (Williams),     an   inmate   of    the   Colorado

Department of Corrections (DOC), appearing pro se, appeals from the

district court’s order accepting the Recommendation of the United

States magistrate judge and dismissing his 42 U.S.C. § 1983 action.

       Williams filed his pro se complaint against named defendants,

employees of the DOC, in their official and individual capacities,

alleging that the defendants at the Centennial Colorado Facility,

as members of the Disciplinary Hearing Board and/or Administrative

Appeals Board, had violated his constitutional rights following

charges made against him that he had assaulted a staff member and

interfered with execution of a search warrant.                   In a rambling

fashion, Williams contended that he had been denied a fair and

impartial hearing and denied due process of law.                 He prayed that

the district court “ . . . issue an order directing defendants to

reverse the finding of guilty, dismiss these charges, reinstate any

earn or good time, expugn all reports relating to said violation

from Plaintiff’s files.        Restore all programs, privileges and jobs

lost   as   a   result   of   this   action    and   remove      Plaintiff   from

Administrative Segregation.”         (R., Vol. I, Tab 3, p. 27).


                                      -2-
     The     district       court,    in      accepting    the   magistrate’s

Recommendation, pointed to Sandin v. Conner, 115 S. Ct. 2293 (1995)

and observed that the Williams’ case facts are very similar.                   In

Sandin, the Supreme Court found that “punishment of incarcerated

prisoners    .    .   .    effectuates prison management and            prisoner

rehabiliative         goals,”   id.   at     2301,   and   punishment    for   a

disciplinary violation creates a liberty interest only when “it

imposes atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life.”            Id. at 2300.   The Court

held that prison regulations are “not designed to confer rights on

inmates.”    Id. at 2299.

     On appeal, Williams contends that the district court erred in

concluding that his allegations did not implicate a constitutional

liberty interest, citing to Wolff v. McDonnell, 418 U.S. 539 (1974)

for the proposition that he was entitled to all due process,

including calling of witnesses.            In Wolff, unlike the case at bar,

Nebraska laws bestowed mandatory sentence reduction for good time

behavior, revocable only for “flagrant or serious misconduct.” 418

U.S. at 545.          Further, Wolff held that the accused in a prison

disciplinary proceeding has no right to confront and cross-examine

witnesses.       Id. at 570.

     Williams requests that we remand for an evidentiary hearing

concerning his allegations that the DOC Disciplinary Board employed

unfair procedures which denied him due process of law.


                                       -3-
        On appeal, from an order dismissing a complaint pursuant to

Fed. R. Civ. P. 12 (b)(6), we must, accepting the allegations as

true, dismiss if it appears beyond doubt that the plaintiff can

prove no set of facts entitling him to relief.        Scheuer v. Rhodes,

416 U.S. 232 (1974); Roman v. Cessna Aircraft Co., 55 F.3d 542, 543

(10th    Cir.   1995).    All   well-pleaded   factual   allegations,     as

distinguished     from   conclusory    allegations,   set   forth   in   the

complaint are to be accepted as true and viewed in the light most

favorable to the plaintiff.      Hall v. Bellmon, 935 F.2d 1106, 1109-

10 (10th Cir. 1991).       Pro se complaints must be held to “less

stringent standards than formal pleadings drafted by lawyers.”

Meade v. Grubbs, 841 F.2d 1512, 1526 (10th Cir. 1988) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972).

        We have reviewed the briefs and the record on appeal.        Under

the rationale of Sandin, Williams has failed to set forth any

factual allegations establishing a protected liberty interest.           We

affirm substantially for the reasons set forth in the magistrate

judge’s Recommendation of October 17, 1995.




                                   Entered for the Court:



                                   James E. Barrett,
                                   Senior United States
                                   Circuit Judge



                                      -4-